 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT TACOMA

 6   MATTHEW GANTT,
                                                          Case No. C19-5352 RBL-TLF
 7                            Plaintiff,
            v.                                            ORDER DENYING MOTION TO
 8                                                        APPOINT COUNSEL
     JANET RHOTON,
 9
                              Defendants.
10

11          This matter comes before the Court on plaintiff’s motion for appointment of

12   counsel. Dkt. 65. The Court has considered the record and finds that plaintiff’s motion

13   for counsel should be denied at this time, without prejudice. Plaintiff will be allowed to

14   renew this motion if, at a later time in the proceedings, exceptional circumstances would

15   require appointment of counsel.

16          No constitutional right exists to appointed counsel in a § 1983 action. Storseth v.

17   Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981); see also United States v. $292,888.04

18   in U.S. Currency, 54 F.3d 564, 569 (9th Cir. 1995) (“[a]ppointment of counsel under this

19   section is discretionary, not mandatory.”). In “exceptional circumstances,” a district

20   court may appoint counsel for indigent civil litigants pursuant to 28 U.S.C. § 1915(e)(1)).

21   Rand v. Roland, 113 F.3d 1520, 1525 (9th Cir. 1997), overruled on other grounds, 154

22   F.3d 952 (9th Cir. 1998).

23

24

25

     ORDER DENYING MOTION TO APPOINT COUNSEL - 1
 1         To decide whether exceptional circumstances exist, the Court must evaluate both

 2   “the likelihood of success on the merits [and] the ability of the petitioner to articulate his

 3   claims pro se in light of the complexity of the legal issues involved.” Wilborn v.

 4   Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (quoting Weygandt v. Look, 718 F.2d

 5   952, 954 (9th Cir. 1983)). A plaintiff must plead facts that show he has an insufficient

 6   grasp of his case or the legal issue involved, and an inadequate ability to articulate the

 7   factual basis of his claim. Agyeman v. Corrections Corp. of America, 390 F.3d 1101,

 8   1103 (9th Cir. 2004). That a pro se litigant may be better served with the assistance of

 9   counsel is not the test. Rand, 113 F.3d at 1525.

10         Here, plaintiff filed his complaint pro se and has demonstrated an ability to

11   articulate his claims pro se in a clear fashion understandable to this Court. Plaintiff’s

12   allegations indicate that this is not a complex case involving complex facts or law.

13         In addition, plaintiff presents no evidence to show that he is likely to succeed on

14   the merits of his case. While plaintiff may not have vast resources or legal training, he

15   meets the threshold for a pro se litigant. Plaintiff contends that (1) he cannot afford

16   counsel; (2) he has limited legal knowledge and access to the prison law library; (3) his

17   trial would likely involve conflicting testimony and evidence, for which counsel would be

18   helpful; (4) plaintiff would not be able to represent himself due to the deterioration of his

19   mental health; (5) plaintiff believes his case has evidence to show he is likely to

20   succeed on the merits of his case. Dkt. 65, at 2. These are not sufficient to require

21   appointment of counsel.

22         Except for plaintiff’s claim to deteriorating mental health, none of these factors

23   burden plaintiff beyond other pro se litigants. See Wood v. Housewright, 900 F.2d 1332,

24

25

     ORDER DENYING MOTION TO APPOINT COUNSEL - 2
 1   1335 (9th Cir. 1990) (declining to appoint counsel to assist with “difficulties which any

 2   litigant would have in proceeding pro se”). Plaintiff’s demonstrated ability to litigate his

 3   case before the Court thus far belies his claim that his mental health has rendered him

 4   unable to articulate his claim. Thus, plaintiff has failed in his burden to demonstrate an

 5   inability to present his claims to this Court without counsel or to show that exceptional

 6   circumstances require the Court to appoint counsel at this stage.

 7         As plaintiff has not shown appointment of counsel is appropriate at this time, the

 8   motion for the appointment of counsel (Dkt. 65) is DENIED without prejudice.

 9         Dated this 3rd day of February, 2020.

10

11

12                                                     A
                                                       Theresa L. Fricke
13                                                     United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23

24

25

     ORDER DENYING MOTION TO APPOINT COUNSEL - 3
